Exhibit 10.1

 

FIRST AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment to Executive Employment Agreement (this “Amendment”) is
entered into and effective as of September 14, 2017 , by and between Dominick C.
Colangelo (“Executive”), and Vericel Corporation, a Michigan corporation (the
“Company”).

 

WHEREAS, the Company and Executive are parties to an Executive Employment
Agreement, dated as of March 1, 2013 (the “Employment Agreement”);

 

WHEREAS, the Company and Executive wish to amend certain provisions of the
Employment Agreement; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby accepted acknowledged by Executive and the Company, the
parties agree as follows:

 

1.                                      The Company changed its name from
Aastrom Biosciences, Inc. to Vericel Corporation in November 2014.  All
references to “Aastrom Biosciences, Inc.” or “Aastrom” in the Employment
Agreement shall mean “Vericel Corporation” or “Vericel,” respectively.

 

2.                                      The definition of “Change in Control” in
Section 1 of the Employment Agreement is hereby amended by (i) deleting the “or”
at the end of clause (b) thereof, (ii) deleting the period at the end of clause
(c) thereof and replacing it with “; or” and (iii) adding the following new
clause (d):

 

(d)                                 the date a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election.

 

3.                                      Subsection (d) of the definition of
“Good Reason” in Section 1 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

 

(d) any change in the location of Executive’s locus of employment that is more
than fifty (50) miles from the current headquarters of Vericel or that would
cause Executive’s one-way commute to exceed fifty (50) miles, other than a
change as contemplated in Section 4.7 below;

 

4.                                      Section 4.1 of the Employment Agreement
is hereby amended and restated in its entirety as follows:

 

4.1 Base Salary.  The Executive’s annual base salary shall be $555,500.  The
Executive’s base salary may be redetermined by the Company’s Compensation
Committee.  The base salary in effect at any given time is referred to herein as
“Base Salary.”  The Base Salary

 

--------------------------------------------------------------------------------


 

shall be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

 

5.                                      Section 6 of the Employment Agreement is
hereby amended and restated in its entirety as follows:

 

6.                                      Consideration upon Termination.

 

6.1 Termination Generally. If Executive’s employment with Vericel terminates for
any reason, the Company shall pay or provide to Executive (or to his authorized
representative or estate) any earned but unpaid Base Salary, unpaid expense
reimbursements, accrued but unused paid time off all through the date of
termination, and any vested benefits Executive may have under any employee
benefit plan of Vericel (the “Accrued Benefit”) on or before the time required
by law but in no event more than thirty (30) days after Executive’s date of
termination.

 

6.2 Termination by Vericel Without Cause or by Executive with Good Reason. If
Executive’s employment is terminated by Vericel without Cause, or Executive
terminates his employment for Good Reason, then Vericel shall, through the date
of termination, pay Executive his Accrued Benefit.  In addition, subject to
Executive signing a separation agreement in a form and manner satisfactory to
Vericel which includes a general release of claims in favor of Vericel and
related persons and entities (the “Release”) and such Release becoming
irrevocable within the time period set forth in such Release, but in no event
later than sixty (60) days following the date of termination:

 

(a) Vericel shall pay Executive an amount equal to twelve (12) months of
Executive’s Base Salary (the “Severance Amount”). Notwithstanding the foregoing,
if Executive breaches any of the provisions contained in Section 7 of this
Agreement, in addition to all legal and equitable remedies, Vericel shall have
the right to cease payments of the Severance Amount;

 

(b) upon the date of termination, all time-based stock options and other
stock-based awards held by Executive in which Executive would have vested if he
had remained employed for an additional twelve (12) months following the date of
termination shall vest and become exercisable or nonforfeitable as of the date
of termination;

 

(c) if Executive was participating in Vericel’s group health plan immediately
prior to the date of termination and elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then Vericel shall pay to Executive a monthly cash payment for twelve (12) 
months or Executive’s COBRA health continuation period, whichever ends earlier,
in an amount equal to the full monthly COBRA premium. Executive may continue to
participate in COBRA benefits following the expiration of the twelve (12)

 

2

--------------------------------------------------------------------------------


 

months, at his sole cost, provided that he remains eligible for such
participation; and

 

(d) the amounts payable under this Section 6.2 shall be paid out in
substantially equal installments in accordance with Vericel’s payroll practice
over twelve (12)  months commencing within 60 days after the date of
termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the date of
termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

6.3 Change in Control Payment. The provisions of this Section 6.3 set forth
certain terms of an agreement reached between Executive and Vericel regarding
Executive’s rights and obligations upon the occurrence of a Change in Control of
Vericel. These provisions are intended to assure and encourage in advance
Executive’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 6.2 regarding severance pay and benefits upon a termination of
employment, if such termination of employment occurs within eighteen (18) months
after the occurrence of the first event constituting a Change in Control (the
“Change in Control Period”).  If Executive’s employment is terminated by Vericel
without Cause or Executive terminates his employment for Good Reason, and the
date of termination occurs within the Change in Control Period, then, subject to
the signing of the Release by Executive and such Release becoming irrevocable
within the period set forth in such Release, but in no event later than sixty
(60) days following the date of termination:

 

(a) Vericel shall pay Executive a lump sum in cash in an amount equal to one and
one half (1.5) multiplied by the sum of (A) Executive’s Base Salary and
(B) Executive’s Target Bonus for the year in which the date of termination
occurs.

 

(b) Vericel shall pay a prorated annual performance bonus (the “Prorated Annual
Bonus”) in a lump sum in cash equal to (x) Executive’s Target Bonus for the year
during which the date of termination occurs multiplied by (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the
Executive was employed through the date of termination and the denominator of
which is 365, provided that the Prorated Annual Bonus shall be less the amount
of any annual performance bonus, or advance thereof, previously paid for the
period associated with the Prorated Annual Bonus.

 

(c) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all time-based stock options and other stock-

 

3

--------------------------------------------------------------------------------


 

based awards held by Executive shall immediately accelerate and become fully
exercisable or nonforfeitable as of the date of termination; and

 

(d) if Executive was participating in Vericel’s group health plan immediately
prior to the date of termination and elects COBRA health continuation, then
Vericel shall pay to Executive a monthly cash payment for eighteen (18) months
or Executive’s COBRA health continuation period, whichever ends earlier, in an
amount equal to the full monthly COBRA premium.  Executive may continue to
participate in COBRA benefits following the expiration of the eighteen (18)
months, at his sole cost, provided that he remains eligible for such
participation.

 

(e) The amounts payable under this Section 6.3 shall be paid or commence to be
paid within 60 days after the date of termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

6.                                      Section 7.2 of the Employment Agreement
is hereby amended and restated in its entirety as follows:

 

7.2 Non-Solicitation. Executive agrees that, during the term of his employment
or other service relationship with Vericel or any of its affiliates or assigns
(the Employer”)  and, regardless of the reason for the ending of his service
relationship with the Employer, for a period of either:  (i) one (1) year
following the termination of his service relationship with the Employer  if such
termination occurs outside the Change in Control Period, or (ii) eighteen (18)
months following the termination of his service relationship with the Employer
if such termination occurs within the Change in Control Period (in either event
the “Restricted Period”), he will not, directly or indirectly, on his own behalf
or on behalf of any other person or entity, solicit, induce or attempt to
solicit or induce: (i) any then current employee or independent contractor of
tthe Employer to terminate or modify his, her or its employment or business
relationship with the Employer; (ii) any then current customer of the Employer
with which Executive had personal contact during the last twelve (12) months of
his employment or about which Executive had access to Confidential Information
regarding such customer, or any current vendor, supplier, service provider, or
other business relation of the Employer (“Business Relation”) to terminate or
modify its use of the Employer’s services or its relationship with the Employer,
as applicable.

 

7.                                      Section 7.3 of the Employment Agreement
is hereby amended and restated in its entirety as follows:

 

7.3 Non-Competition. Executive agrees that during the Restricted Period, he will
not, without the express written consent of the Board, directly or indirectly,
on his own behalf or on behalf of any other person or entity, represent, engage
in, be employed by, furnish consulting services to, or have any interest in
(whether as an agent, director, officer, owner, partner, principal, proprietor,
representative,

 

4

--------------------------------------------------------------------------------


 

shareholder, or otherwise) any business that is directly competitive with the
Employer’s development programs, including product candidates being developed
thereunder, technologies or commercial products at such time of Executive’s
termination of employment.  Neither (a) Executive’s participation in the
activities permitted by Section 3.3, nor (b) Executive’s ownership, in itself,
of one percent or less of the outstanding publicly traded securities of any
class of a corporation or other entity (so long as Executive does not
participate in the operations of such competitive business), shall constitute a
violation of this Section 7.3.

 

8.                                      Section 10.10 of the Employment
Agreement is hereby amended and restated in its entirety as follows:

 

10.10  Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
State.  With respect to any disputes concerning federal law, such disputes shall
be determined in accordance with the law as it would be interpreted and applied
by the United States Court of Appeals for the First Circuit.

 

9.                                      Section 10.21 of the Employment
Agreement is added as follows:

 

10.21 Protected Disclosures.  Executive understands that nothing contained in
this Agreement limits Executive’s ability to communicate with any federal, state
or local governmental agency or commission, including to provide documents or
other information, without notice to the Company.

 

10.                               Paragraph 1 of Exhibit B to the Employment
Agreement is hereby amended and restated in its entirety as follows:

 

1. Target Cash Bonus.  The Executive shall be eligible to receive cash incentive
compensation as determined by Vericel’s Compensation Committee from time to
time.  The Executive’s target annual incentive compensation shall be sixty
percent (60%) of his Base Salary, and the actual bonus amount shall be
determined by Vericel’s Compensation Committee.  The target annual incentive
compensation in effect at any given time is referred to herein as “Target
Bonus.”  The Target Bonus may be redetermined by Vericel’s Compensation
Committee.  To be eligible for incentive compensation, the Executive must be
employed by Vericel on the day such incentive compensation is paid.

 

11.                               All other provisions of the Employment
Agreement shall remain in full force and effect according to their respective
terms, and nothing contained herein shall be deemed a waiver of any right or
abrogation of any obligation otherwise existing under the Employment Agreement
except to the extent specifically provided for herein

 

5

--------------------------------------------------------------------------------


 

12.                               The validity, interpretation, construction and
performance of this Amendment, and the Employment Agreement, as amended herein,
shall be governed by the laws of the Commonwealth of Massachusetts without
regard to principles of conflict of laws of such state that would require the
application of the laws of any other jurisdiction.  The parties hereby consent
to personal jurisdiction of the state and federal courts situated within
Cambridge, Massachusetts for purposes of enforcing this Amendment, and waive any
objection that he, she or it might have to personal jurisdiction or venue in
those courts.

 

13.                               This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

VERICEL CORPORATION

 

 

 

 

 

By:

/s/ Alan L. Rubino

 

 

Name:

Alan L. Rubino

 

 

Title:

Chair of the Compensation Committee of the

 

 

 

Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Dominick C. Colangelo

 

Dominick C. Colangelo

 

 

[Signature Page to First Amendment to Executive Employment Agreement
(Colangelo)]

 

--------------------------------------------------------------------------------